Case 2:19-bk-10119-RK   Doc 18 Filed 01/22/19 Entered 01/22/19 16:52:32   Desc
                         Main Document     Page 1 of 6
Case 2:19-bk-10119-RK   Doc 18 Filed 01/22/19 Entered 01/22/19 16:52:32   Desc
                         Main Document     Page 2 of 6
Case 2:19-bk-10119-RK   Doc 18 Filed 01/22/19 Entered 01/22/19 16:52:32   Desc
                         Main Document     Page 3 of 6
Case 2:19-bk-10119-RK   Doc 18 Filed 01/22/19 Entered 01/22/19 16:52:32   Desc
                         Main Document     Page 4 of 6
Case 2:19-bk-10119-RK   Doc 18 Filed 01/22/19 Entered 01/22/19 16:52:32   Desc
                         Main Document     Page 5 of 6
Case 2:19-bk-10119-RK   Doc 18 Filed 01/22/19 Entered 01/22/19 16:52:32   Desc
                         Main Document     Page 6 of 6
